Citation Nr: 9915101	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for back disability 
based on clear and unmistakable error in rating decisions of 
May 17, 1948, and February 11, 1949.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and T. M.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  His campaigns included participation in the 
Battle of the Bulge (Ardennes).  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefits.  The veteran and T. M. testified 
before the undersigned Board member at a hearing at the RO in 
March 1997.  A transcript of that hearing is of record.  The 
matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  By a rating decision dated May 17, 1948, service 
connection was denied for a back condition as not shown by 
the evidence of record; the veteran was advised of this 
determination in a letter from the RO dated May 27, 1948.  

3.  Following a VA examination in December 1948, the RO in a 
rating decision dated February 11, 1949, denied service 
connection for residuals of a back injury as not shown by the 
evidence of record.  

4.  The veteran was informed of this rating determination in 
a letter dated February 23, 1949, but he did not initiate an 
appeal.  

5.  The evidence added to the record since the February 1949 
rating decision is not wholly cumulative or redundant and is 
sufficiently probative of, and significant to the issue that 
it must be considered in order to fairly adjudicate the claim 
for service connection for back disability.  

6.  No competent evidence has been submitted to relate any 
current back disability to service or to any injury in 
service.  

7.  The presumption of the combat incurrence of frozen feet 
has not been rebutted by clear and convincing evidence, and 
evidence of residuals of frozen feet is present.  

8.  The rating decisions of May 17, 1948, and February 11, 
1949, denying service connection for back disability were 
reasonable exercises of rating judgment based on an 
evaluation of the evidence before the RO at the time the 
determinations were entered.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 1949 
rating decision denying a claim of entitlement to service 
connection for back disability is new and material, and the 
claim for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for back disability.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).  

3.  Residuals of frozen feet were incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

4.  Service connection for back disability, based on clear 
and unmistakable error in rating decisions of May 17, 1948, 
and February 11, 1949, is not warranted.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disability

A rating decision dated May 17, 1948, denied the veteran's 
claim of entitlement to service connection for back 
disability as not shown by the evidence of record.  He was 
informed of this determination in a letter from the RO dated 
later the same month.  In a letter dated and received in 
December 1948, the veteran requested that he be afforded a 
physical examination at the earliest possible date.  
Following a VA examination in December 1948, which culminated 
in a diagnosis of no evidence of orthopedic disease, a rating 
decision dated February 11, 1949, denied service connection 
for residuals of a back injury as not shown by the evidence 
of record.  The rating decision was described by the RO as a 
"complete[ly] new rating".  In a letter dated February 23, 
1949, the veteran was informed of this determination, but he 
did not initiate an appeal.  The rating decision, therefore, 
became final.  Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulations 1008 and 
1009; effective January 25, 1936, to December 31, 1957.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, No. 95-638, 
slip op. at 4 (U.S. Vet. App. Apr. 7, 1999).  

Evidence that was of record at the time of the 1949 rating 
decision included the veteran's service medical records, 
service personnel records, and the report of a VA examination 
dated in December 1948.  The veteran's entrance examination 
was negative for any complaints or findings referable to a 
back disorder.  Although he was seen in January 1944 for 
complaints that included slight bilateral costovertebral 
angle tenderness, this was associated with an episode of 
acute cystitis and was not attributed to any chronic back 
disorder.  He was seen at a service clinic in May 1944 with a 
history of having injured his back in December 1943 while 
hauling ashes.  He still complained of pain.  Although it was 
felt that he had sacroiliac strain, he was returned to duty 
following treatment.  When again seen at a service facility 
in July 1944, he complained that his back hurt when he 
walked, especially on the left side.  However, no chronic 
back disorder was noted.  Moreover, the veteran's separation 
examination in January 1946 was completely negative for 
complaints or findings of any back disorder, although it was 
noted that he was treated at a service hospital in 1944 for 
kidney trouble.  

On VA examination in December 1948, the veteran reported that 
three months after his discharge from service, he was helping 
a friend mix cement and that that night he had considerable 
aching of his back and his urine burned a great deal.  
Although this was his first examination since separation, the 
veteran had seen his family physician, Dr. Woods, two or 
three times since separation because of backache and an upset 
stomach.  The veteran had been working as a farm hand 
following his separation from service.  He reported that 
three to four weeks previously, he had his last attack while 
plowing.  That night, his back again acted up.  He stated 
that he had cramps in his back and had to twist about in bed 
to find a spot that was comfortable.  He said that the 
following morning, his back was all right.  He reported that 
this backache occurred whenever he strained himself.  A 
neurological examination, however, was negative.  

On special orthopedic examination at that time, the veteran's 
chief complaint was pain in the back that he indicated had 
been on and off since about three months following separation 
from service.  The first episode involved a day of shoveling 
sand and gravel that resulted in pain in his back that night.  
He had experienced some repeated episodes of pain in his back 
and pointed to the lower thoracic and upper lumbar region as 
the site of the pain, which he said was brought on by 
straining.  The examiner noted that the veteran had a history 
of hematuria in service and on one occasion following service 
but had had no hematuria since.  The examiner also stated:  
"While in the service he had no complaints referable to his 
back."  It was further reported that the veteran was self-
employed as a farmer and had not seen any private physician 
for his back trouble.  X-rays of the thoracolumbar spine were 
essentially negative, although the first sacral piece 
exhibited incomplete fusion with the rest of the sacrum.  
This was thought to be probably a congenital anomaly.  Both 
psoas muscles were normal in outline, and no X-ray evidence 
of renal or ureteral calculi was noted.  The pertinent 
diagnosis was that there was no evidence of orthopedic 
disease found following examination.  

The veteran's service personnel records show that he served 
as a scout in the European Theater of Operations from June 
1944 to December 1945 and that he participated in campaigns 
in Northern France, the Ardennes (Battle of the Bulge), the 
Rhineland, and Central Europe.  He also attended parachute 
jump school and served with the 508th Parachute Infantry.  
His personnel records indicate that he operated as a scout in 
the back of enemy lines determining enemy positions, 
strength, and supply lines.  He also identified observation 
posts, command posts, and anything else of value.  He led all 
advances of his unit and made nine parachute jumps in the 
line of duty.  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claim of entitlement 
to service connection for back disability was received in 
September 1994, and evidence has been received in support of 
his application.  

The evidence added to the record since the February 1949 
rating decision includes hearing testimony at hearings at the 
RO in December 1995 and before the undersigned Board member 
in March 1997, a report of VA examination in December 1994, 
and numerous private treatment reports for a variety of 
complaints, including the back.  The evidence submitted since 
the February 1949 rating decision is not wholly cumulative or 
redundant and provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
injuries.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  As 
such, the new evidence is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Although new and material evidence has been submitted, there 
remains for consideration whether the reopened claim is well 
grounded.  Elkins v. West, 12 Vet. App. at 218-19.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Murphy v. Derwinski, 1 Vet. App. at 81.  

When seen privately in July 1989, the veteran indicated that 
his current back pain was of 15 months' duration, but he also 
indicated that he had experienced back problems previously.  
He reported that in December 1945, while serving with the 
82nd Airborne Division in Berlin, Germany, he volunteered to 
make a demonstration parachute jump for a Russian general.  
He stated that he landed on his canteen cup and holder in the 
same general area where his back is sore to this day.  He 
said that at the time, his injuries seemed very slight and 
that with the activities of the parade, he never even went on 
sick call.  He reported that his back was very sore and 
painful for a day or so but that the pain eventually 
subsided.  In about June 1946, he had bleeding in his urine.  
He said that his local doctor sent him to a VA hospital in 
Chicago, where a bruise or "rap" on his back had affected a 
kidney.  A kidney was partially blocked.  Following 
treatment, he returned home and had no further problems "of 
this type".  He stated that for 25 years, his work required 
driving on an average of 165 miles a day.  He said that at 
times, he had much discomfort and that he used a seat cushion 
to tolerate the discomfort.  He now complained of back pain 
with radiation to the right lower extremity.  Jesse M. 
Weinger, M.D., said in a letter of July 13, 1989, that the 
veteran's prior studies showed significant degenerative disc 
disease but that no clear-cut cause for his symptoms had been 
found.  

Private magnetic resonance imagining (MRI) studies of the 
lumbar spine, beginning in August 1988, showed a steadily 
deteriorating lumbosacral spine.  The veteran's family 
physician, Romeo V. Kabatay, M.D., reported in a letter dated 
in October 1995 that an MRI performed in June 1995 showed 
severe lumbar spondylosis of all lumbar levels, most 
pronounced in the lower three lumbar segments.  Dr. Kabatay 
said that the veteran had a prolonged history of low back 
problems ever since his days as a paratrooper in Europe, when 
during a jump he landed on his back over his canteen and was 
dragged all over the airfield for some distance bouncing on 
his back.  Dr. Kabatay stated that no adequate medical 
attention was available at that time; thus, although it took 
him a long time to recover, "[h]e did fine."  Dr. Kabatay 
said that through the years, he continued to have problems 
that gradually got worse until recently, when he manifested 
radicular symptoms and an MRI was performed.  The MRI also 
showed moderately sized "mucous" pulposus at the L2-3 
intervertebral disc level with extruded material posteriorly.  
The low back pathology had resulted in severe thecal sac 
deformity or pressure on the nerve root.  Dr. Kabatay said 
that he had referred the veteran to a neurosurgeon because of 
his worsening symptoms.  

In a letter to the veteran's treating physician in October 
1995, J. Richard Lister, M.D., a private neurosurgeon 
reported that he had seen the veteran in his office that 
month.  He noted the veteran's long history of back pain and 
multiple medical problems.  The veteran asked Dr. Lister 
whether he could state that the veteran's current back 
problems were related to a parachute jump 51 years 
previously.  Dr. Lister told the veteran that there was no 
way he could say that.  Dr. Lister reviewed the veteran's 
accompanying lumbar MRI, which showed severe multiple levels 
of degenerative disc disease with facet arthropathy and an 
L2-3 disc herniation and spinal stenosis at multiple levels.  
A decompressive laminectomy was discussed, but physical 
therapy was recommended.  

At his hearing at the RO in December 1995, the veteran 
testified that during active duty in 1944, he injured his low 
back shoveling ash.  He testified that after this incident, 
he went to jump school with no back problems.  He stated that 
in late November 1945, while in Germany, he made a parachute 
jump injuring his back.  The veteran reported that he did not 
seek treatment following this injury and said that in June 
1946, he was seen by a Dr. Woods and then at a private 
hospital for low back pain due to a kidney condition.  He 
testified that he later was examined at the VA Westside 
Medical Center in Chicago.  He testified that in 1972, his 
back began to bother him after driving a new car, and he saw 
a Dr. Phillips, who was now retired and had no records 
available.  He indicated that he had experienced no serious 
low back injuries since service.  He reported that in 1989, 
he saw Dr. Weinger at the Illinois Low Back Institute for his 
low back condition.  

When seen privately in September 1995 for follow-up of his 
back complaints, the veteran stated that it all started in 
October "1942" after he paratroop jumped in Berlin.  It was 
windy and he was dragged in his chute and landed on his back 
over a canteen.  Ever since then, he had had back pain off 
and on, although it was not so bad that he ever went for a 
medical checkup.  In 1972, while working for a company that 
provided him with a car, his back pain got worse after 
driving it for three days.  He needed to see a doctor, who 
prescribed a lumbar support that provided some help.  Through 
the years, he has had a problem, but in the last few months, 
it had been worse, and several weeks previously it got so 
severe that he could not sleep.  He was pacing the floor all 
night because of the burning pain and radicular pain in his 
lower extremities.  He said that depending on how he moved or 
reached up or turned, his back would catch, and the pain 
would either radiate to the left or the right side.  His last 
MRI showed a herniated disc in the lower lumbar region.  When 
seen at the McKenzie Institute in October 1995, the veteran 
claimed low back symptoms since 1945 following a parachute 
jump in Berlin when he landed on a canteen.  When seen 
privately in October 1995, the veteran claimed that he had 
had back and leg pain for 51 years.  

Although back surgery was contraindicated at one time, the 
veteran was admitted to a private hospital in December 1997 
with a 10-day history of left leg pain.  It was reported that 
he had a long-standing history of chronic low back pain 
without any leg components.  About a year previously, 
however, he started having left leg pain off and on.  About 
10 days previously, he developed a severe left leg pain that 
had not subsided.  The pain was in his lower back and left 
hip and radiated down the posterior aspect of his left leg to 
his foot.  He had associated numbness in all five toes of the 
left foot but denied any new weakness.  His history included 
coronary artery disease, hypothyroidism, adult-onset diabetes 
mellitus, frostbite to both feet dating back to World War II, 
benign prostatic hypertrophy, and restless leg syndrome.  He 
had also undergone two coronary artery bypass graft 
operations.  An MRI in January 1998, during hospitalization, 
again visualized extensive lower back disability.  In January 
1998, the veteran underwent a decompressive laminectomy at 
L2, 3, 4, and 5, with a diskectomy at L4-5 on the left for 
diagnosed spinal stenosis at L2 through L5 and lumbar disc 
herniation at L4-5 on the left.  Although it was reported 
that the veteran had a history of chronic low back pain, Dr. 
Elwood, his treating neurosurgeon, did not attribute the low 
back pain to service or to an incident in service.  

Although a lay witness is competent under the law to describe 
symptoms he has seen or experienced, he is not competent to 
render a diagnosis, or to offer a medical opinion attributing 
a disability to service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (just as a claimant as a layperson may testify to 
the physical manifestations of a disease or injury, a 
layperson's testimony about an event that resulted in a 
physically observable injury can render a claim well 
grounded).  

Although the service medical records show no treatment for 
any injury resulting from a parachute jump, they indicate 
sacroiliac strain as a result of shoveling ash in late 1943.  
However, his separation examination was negative for any 
chronic back disorder, as was a VA examination conducted 
nearly three years following his separation from service.  
Moreover, the veteran gave a history of having injured his 
back about three months following his separation from 
service.  Although he claims that he experienced back 
injuries off and on for years thereafter, there is no 
objective evidence of a chronic low back disorder until July 
1989, when he gave a 15-month history of back pain with the 
onset of symptoms in April 1988.  It is significant that none 
of the veteran's treating physicians, including two different 
neurosurgeons, could attribute his low back degenerative disc 
disease to service or to any injury in service despite 
eliciting a history of injury in service.  It is apparent 
from a review of the record that even an implicit attribution 
of the veteran's current low back pathology to a parachute 
injury or to a shoveling injury in service is based entirely 
on history related by the veteran.  However, the Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  See Owens v. Brown, 7 Vet. App. 
429 (1995) (Board not required to accept uncorroborated 
testimony of claimant as to dental treatment during service; 
Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the 
Board was not required to accept the medical opinions of two 
doctors who rendered diagnoses of post-traumatic stress 
disorder almost 20 years after claimant's separation from 
service and who relied on history as related by the appellant 
as the basis for those diagnoses); Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995) (to demonstrate entitlement to 
service connection for hearing loss, there must be medical 
evidence indicating a nexus to service, and where the 
condition was noted during service, continued symptomatology 
can aid in establishing service connection).  Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Robinette 
(as to a determination of well groundedness) and Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (as to a determination 
of whether evidence is "new and material" for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

It is also significant that the veteran's current back 
pathology is not limited to one or two levels of the 
lumbosacral spine but involves multiple levels of the 
lumbosacral spine.  Dr. Lister remarked in October 1995 that 
the veteran had multiple levels of degenerative disc disease 
with facet arthropathy.  He said that he told the veteran 
that the veteran had a "horrible back."  However, fractures 
of intervertebral segments have not been visualized on 
diagnostic imaging, although scoliosis has been shown.  

The episode of sacroiliac strain in service occurred about 
two years before the veteran's separation examination.  Both 
the separation examination and the initial VA examination in 
1948 following service, which included X-ray studies, were 
negative for any objective findings of low back disability.  
An injury resulting in a herniated disc likely would have 
resulted in some symptomatic manifestations by the time of 
the 1948 VA examination, yet no orthopedic disease was found.  
The current attribution of the veteran's low back pathology 
to his inservice episodes of low back pain is slender at best 
is based entirely on history provided by the veteran.  It is 
undisputed that the veteran had an episode of low back strain 
in service, and it is also undisputed that he has 
degenerative disc disease now.  What is missing is competent 
medical opinion attributing his current low back pathology to 
service or to any incident of service origin, including a 
parachute jump.  The veteran himself is not competent to 
provide such a medical opinion.  This claim was remanded to 
the RO in May 1997 specifically to obtain the opinion of an 
orthopedic examiner regarding the origin of the veteran's 
current low back pathology.  However, in December 1997, the 
veteran, through his representative, stated that he was in 
too much pain to travel to the examination and that he would 
submit private medical records in lieu of the examination.  
As indicated above, the private medical reports do not 
provide the kind of competent medical opinion necessary to 
relate any current low back disability to service or to an 
injury sustained in service.  Dr. Elwood's recent letter 
notes only that the veteran "feels that his [back and leg] 
trouble fundamentally was incurred as a result of having been 
a paratrooper."  This is a mere recitation of history and 
not an etiological opinion sufficient to well ground the 
claim.  In the absence of competent evidence of a nexus 
between the inservice episodes of back pain or back injury 
and the current low back pathology, the claim for service 
connection for residuals of a back injury is not well 
grounded and must be denied.  See Epps v. Gober, 126 F.3d at 
1468.  

II.  Residuals of Frozen Feet

The veteran claims entitlement to service connection for 
residuals of frozen feet sustained during his participation 
in the Battle of the Bulge in World War II.  It is undisputed 
that he participated in this campaign.  It is also undisputed 
that on a VA examination in December 1994, the veteran 
reported that he froze his feet in the Battle of the Bulge.  
He said that his toes were then numb and that he was treated 
with alcohol and massage.  He complained that his toes and 
feet would burn and hurt with cold.  He had no problems in 
the summer when it was warm.  An examination showed that the 
skin was benign with good pulses and without sensory or motor 
deficit.  There was no swelling, deformity, or other 
impairment of the feet.  He had full motion of all toes 
throughout both feet.  X-rays were interpreted as 
unremarkable.  The diagnosis, however, was that his history 
was consistent with a frostbite-type injury.  The examiner 
stated that there are normally no physical findings on 
examination.  

When seen privately in April 1993, the veteran complained of 
a lot of pain in both feet for many years that was worse in 
the past year.  He stated that both feet were frozen during 
World War II and that he had had a lot of pain since then.  
He stated that his ankles and feet were edematous after being 
on his feet.  The pain was also worse when he was on his feet 
for a while.  It was noted that he was being treated at a VA 
clinic for cardiac problems.  The veteran said that he had 
pain in his feet and both legs and that he could hardly walk 
two blocks briskly because he got pain in both calves.  The 
pain disappeared after resting.  An examination showed 
faintly palpable dorsalis pedis pulses and pretibial edema 
down his leg, although not on the left.  He had a tender 
metatarsophalangeal joint on the right foot.  Osteoarthritis 
and intermittent claudication were assessed.  VA X-rays of 
the feet in December 1994 showed calcaneal spurs, greater on 
the left than the right, and mild degenerative disease of the 
first metatarsophalangeal joint.  A private peripheral venous 
study in August 1996 showed no evidence of deep venous 
thrombosis.  When seen by a private physician in August 1996 
with complaints of pain and swelling in the right ankle, gout 
was suspected.  X-rays of the right ankle and foot in 
September 1996 showed degenerative spurring of the calcaneus 
and first metatarsophalangeal joint, and vascular 
calcification.  When the veteran was examined on admission to 
a private hospital in December 1997, sensation was diminished 
in the stocking distribution of both feet to about the 
ankles.  

Under the provisions of 38 U.S.C.A. § 1154(b), service 
connection may be established in the absence of confirming 
service medical record entries where there is satisfactory 
lay or other evidence that an injury or disease was acquired 
in combat, if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  See 
38 C.F.R. § 3.304(d) (implementing the statute).  

The United States Court of Appeals for Veterans Claims 
(formerly, the Court of Veterans Appeals) has held, however, 
that the provisions of § 1154(b) provide a reduced 
evidentiary burden for combat veterans that relates only to 
the question of service incurrence - that is, the question of 
what happened then - not the questions of whether the veteran 
has a current disability or whether current disability is 
linked to the incident in service, as to both of which 
questions competent medical evidence is required.  Velez v. 
West, 11 Vet. App. 148, 154 (1998), and cases cited therein.  
Section 1154(b) "provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The record revealed the presence of diminished sensation in a 
stocking distribution of both feet to the ankles when the 
veteran was examined on admission to a private hospital in 
December 1997.  This finding is compatible with residuals of 
frostbite, although it is acknowledged that the veteran also 
has a history of adult-onset diabetes mellitus.  In the 
Board's view, however, this evidence, viewed in light of the 
entire record, is sufficient to well ground the claim and to 
create a presumption of combat incurrence under 38 U.S.C.A. 
§ 1154(b).  

Although frozen feet were not found when the veteran was 
examined for separation in January 1946 or when he was 
examined by VA in December 1948, Dr. Kabatay in a letter 
dated in March 1999 noted the veteran's recitation of a cold 
injury of the feet in December 1944 and stated that the 
veteran had experienced chronic discomfort, pain, tingling, 
numbness, a feeling of heaviness in his feet, and temperature 
sensitivity ever since.  Dr. Kabatay opined that the current 
severity of the veteran's symptomatology, coupled with his 
diabetes, was related to the initial cold injury in service.  
In view of Dr. Kabatay's opinion, the Board finds that the 
presumption that the veteran has frozen feet residuals that 
were incurred during service has not been rebutted by clear 
and convincing evidence.  See Collette v. Brown, 82 F.3d 389, 
392-94 (Fed. Cir. 1996).  It follows that service connection 
for residuals of frozen feet must be granted.  Any disability 
evaluation regarding service-connected residuals of frozen 
feet will be based on future examination.  

III.  Clear and Unmistakable Error

It is contended by and on behalf of the veteran that there 
was clear and unmistakable error in the rating decision of 
May 17, 1948, in denying service connection for a chronic 
back disorder.  It is essentially maintained that sufficient 
evidence was of record at that time to show a back injury in 
service and that the VA examination of December 1948 was 
inadequate because the orthopedic examination report stated 
that the veteran, while in service, had no complaints 
referable to his back.  The veteran's representative 
maintained in March 1997 that this statement indicates that 
the examiner in 1948 did not take the time to review 
carefully the veteran's service medical records, as there are 
indications in those records of back complaints, specifically 
in January, May, and July 1944.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations of the agency of original jurisdiction which 
are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error, but where the evidence establishes 
clear and unmistakable error, the prior decision will be 
reversed or amended.  A determination that there was clear 
and unmistakable error in a prior determination of the 
originating agency must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

However, clear and unmistakable error in the rating decisions 
of May 17, 1948, and February 11, 1949, is not shown.  The 
rating decision of May 1948 was entered 

based on the service medical records, which showed only a 
sacroiliac strain diagnosed in May 1944; the episodes of back 
complaints suggested by the service medical record entries of 
January and July 1944 were clearly attributable to unrelated 
pathology (cystitis).  In any case, the veteran's separation 
examination was completely negative for any musculoskeletal 
or neurologic abnormalities.  As the separation examination 
was performed more than 18 months following the assessment of 
sacroiliac strain in May 1944, the rating board was entitled 
to regard the sacroiliac injury as an acute and transitory 
episode that resolved without residual disability.  
Certainly, this was a reasonable exercise of rating judgment, 
that is, an interpretation of the evidence based on its 
intrinsic nature and the inferences that could be drawn from 
it.  

Nor was there clear and unmistakable error in the rating 
decision of February 1949 that essentially subsumed the 
rating decision dated the previous May.  The rating decision 
of February 1949 was based on a review of the entire record, 
including the report of a VA examination in December 1948 
that found no orthopedic disease.  While it appears that the 
orthopedic examiner did not review the service medical 
records, that does not alter the fact that his objective 
examination, which included X-rays studies of the 
thoracolumbar spine, found no orthopedic disease.  

Clear and unmistakable error is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
In weighing the evidence before it at that time, the rating 
board merely arrived at a conclusion with which reasonable 
minds could differ by finding that the evidence of record did 
not show that the veteran had a back disability - a chronic 
back disorder - that was acquired during service.  The rating 
board's decision to deny service connection because a current 
back disability was not shown was an exercise of rating 
judgment that may not now be said to constitute the kind of 
clear and unmistakable error defined by Fugo.  Mere 
disagreement with how the rating board evaluated the facts 
before it is inadequate to raise such a claim.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Even if the rating board erred in not requesting another VA 
examination because the service medical records had not been 
reviewed by the examiner, clear and unmistakable error is not 
demonstrated, as there is no indication that the outcome 
would have been changed had another examination been 
conducted.  It is just as reasonable to assume that the same 
result would have been obtained.  The fact remains that the 
special orthopedic examination in December 1948 disclosed no 
current orthopedic disease, a finding that supports the 
inference that the sacroiliac strain in service was an acute 
and transitory episode.  The Court of Appeals for Veterans 
Claims has held that if the facts contained in the record are 
correct, the record is not erroneous, although not embodying 
all of the relevant facts.  Rather, an incomplete record is 
just that - incomplete.  It allows for further development of 
facts and law to advance the veteran's claim.  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  Caffrey v. Brown, 
6 Vet. App. 377, 383 (1994).  A breach of the duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error because such a breach creates only an incomplete rather 
than an incorrect record.  Id. at 384.  It follows that clear 
and unmistakable error in the rating decisions of May 1948 
and February 1949 is not demonstrated and that service 
connection for a back disability on this basis is not 
warranted.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for back disability is granted.  

Service connection for back disability is denied.  



Service connection for residuals of frozen feet is granted.  

Service connection for back disability, based on clear and 
unmistakable error in rating decisions of May 17, 1948, and 
February 11, 1949, is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

